UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-02021 DWS Securities Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2012 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2012 Annual Report to Shareholders DWS Communications Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 25 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 37 Tax Information 38 Investment Management Agreement Approval 43 Summary of Management Fee Evaluation by Independent Fee Consultant 47 Board Members and Officers 52 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Any fund that concentrates in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 12 for more complete performance information. DWS Communications Fund returned 17.10% during 2012, outperforming the 6.39% return of the MSCI World Telecom Services Index by a wide margin. The fund also outperformed the 15.83% return of the MSCI World Index and the 16.71% average return of the funds in its Morningstar peer group, Communications Funds. Investment Strategy We normally focus on the securities of U.S. and foreign companies that are engaged in the research, development, manufacture or sale of communications services, technology, equipment or products. We emphasize investments in companies offering products, services and enabling technologies in a wide spectrum, from traditional communications to newer data-centric communications like the Internet and corporate networks. The fund's three-year average annual total return is 12.12%, vs. 6.93% for the MSCI World Index, 5.71% for the MSCI World Telecom Services Index and 9.01% for the Morningstar Communications Funds category. Our strong performance in the past three years has enabled us to rebuild the fund's longer-term performance record: its five-year average annual return of -1.73% is now ahead of the -2.71% peer group average, and its 10-year annualized return of 6.57% has moved in line with the peer group -6.71%. Performance Attribution Our strong performance in 2012 stemmed, in part, from our willingness to invest outside of the traditional "telecommunications" space to invest in other communications-related shares. This proved critical in 2012, at a time in which telecommunication services providers — as a group — underperformed the broader market. The primary reason for the shortfall was the poor performance of European telecommunication companies, where a weak macroeconomic environment and regulations aimed at boosting competition led to declining cash flows for the largest companies in the sector. A number of large-cap telecommunication companies were forced to cut their dividends as a result, which weighed heavily on their share prices and made a significant contribution to the underperformance of the global telecommunication sector. Our effort to avoid stocks in jeopardy of dividend cuts paid off, as we held underweights or zero-weightings in substantial underperformers such as France Telecom SA,* the Netherlands-based company Koninklijke (Royal) KPN NV* and the Spanish giant Telefonica SA. * Not held in the portfolio as of December 31, 2012. We did, however, see a negative impact on performance from other holdings in Europe, including Vodafone Group PLC, Deutsche Telekom AG and Belgacom SA. In contrast to the substantial underperformance for the largest European telecommunication carriers, the flagship U.S. companies AT&T, Inc. and Verizon Communications, Inc. performed very well in 2012. Both companies have reduced the handset subsidies they offer to new and existing wireless customers, a decision that has improved the profitability of their wireless divisions. In addition, both stocks benefited from investors' continued preference for high-dividend stocks in the environment of ultra-low government bond yields. We held large weightings in both — 13.3% in AT&T and 8.5% in Verizon as of year-end — but this is still a sizeable underweight in relation to the benchmark, particularly with respect to AT&T. While the strong returns of these stocks were a positive for our absolute return, our below-benchmark weighting had a modest negative impact on our relative performance. One reason for our underweight in these stocks is our desire to maintain a sizeable position in companies that are in the forefront of the communications industry, but that aren't the type of traditional telecommunication carriers that are represented in the benchmark. Broadly speaking, these holdings contributed favorably to performance during the past year. A prime example was our allocation to the cable companies Comcast Corp., Time Warner Cable, Inc. and Kabel Deutschland Holding AG. All three stocks performed very well in 2012 as investors recognized the companies' improving earnings and attractive valuations. In this same vein, our performance was also helped by our decision to allocate a portion of the portfolio to technology companies whose products and services are helping to fuel the build-out of both fixed-line and wireless broadbandcommunications. Among these are Apple, Inc., QUALCOMM, Inc. and ARM Holdings PLC, as well as Cisco Systems, Inc., Spirent Communications PLC and Telefonaktiebolaget LM Ericsson. We also hold positions in the tower companies Crown Castle International Corp. and SBA Communications Corp. We also owned American Tower Corp.* earlier in 2012, but we sold the stock — which converted to a real estate investment trust, or REIT — in the second half of the year. Our thesis in owning the tower companies is the same as it has been for many years: as telecommunication operators upgrade their services to handle an increasing volume of broadband communication — which requires them to install more equipment on towers — the supply of tower "real estate" remains relatively limited. Wireless tower companies performed well during the past year, so this position was modestly helpful to the fund's return. * Not held in the portfolio as of December 31, 2012. During the year, the fund also held positions in overseas telecommunication companies with operations in regions where the competitive landscape is more conducive to growth, namely, the emerging markets. These included Telenor ASA, a Norwegian company with activities in Asia; Millicom International Cellular SA, which operates in Africa and Latin America; and America Movil SAB de CV, which has activities in Latin America. "While communications-related shares are subject to the ebbs and flows of broader global market performance, the sector continues to benefit from positive underlying trends." Finally, we gained a modest benefit from holding futures contracts on some major U.S. stock indices in lieu of direct investments in equities. These futures contracts are liquid, meaning that we can easily move in and out of the positions to add to our stock holdings or meet redemptions, just as we would with cash. At the same time, these investments enabled us to benefit from the strong performance of the global equity markets in the past year, rather than settling for yields of next to nothing in cash alone. Ten Largest Equity Holdings at December 31, 2012 (65.4% of Net Assets) 1. AT&T, Inc. An integrated telecommunications company 13.3% 2. Vodafone Group PLC Provides a range of mobile telecommunications services 10.1% 3. Verizon Communications, Inc. An integrated telecommunications company 8.5% 4. Comcast Corp. Developer, manager and operator of hybrid fiber-coaxial broadband cable communications networks 6.3% 5. Time Warner Cable, Inc. Provider of cable television and of communication services 6.1% 6. CenturyLink, Inc. Provider of fixed-line communication services and reseller of wireless telephone services 4.5% 7. Telefonica SA An integrated telecommunications company based in Spain 4.5% 8. BT Group PLC Provider of fixed-line telecommunication services based in the U.K. 4.4% 9. Crown Castle International Corp. Engineers, deploys, owns and operates shared wireless infrastructure 3.9% 10. BCE, Inc. Provides a full range of communications services to residential and business customers in Canada 3.8% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 13. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 52 for contact information. Outlook and Positioning While communications-related shares are subject to the ebbs and flows of broader global market performance, the sector continues to benefit from positive underlying trends. Foremost among these are rising fixed-line and mobile broadband usage — driven by smartphones and tablet computers — as well as the growing demand for faster broadband services, such as 4G LTE in wireless. In addition, the continued need for investment in the communications infrastructure not only creates the chance to add value via positions in companies that can benefit directly from growing investment, but also by avoiding those companies whose profits will be heavilypressured by their need to invest. Portfolio Management Team Walter Holick, Director Lead Portfolio Manager of the fund. Joined the fund in 2010. • Joined the Company in 1990 as fund manager for global equities: technology, telecommunication services and media. • Head of Technology Sector Team; senior fund manager: Frankfurt. • Master of Social Science in Money, Banking and Finance, University of Birmingham, U.K.; Diplom-Kaufmann (German Master's degree in business and economics), J.W. Goethe-Universität, Frankfurt. Frederic L. Fayolle, CFA, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset & Wealth Management and the Technology team in July 2000 after 10 years of experience with Philips Electronics in the USA with responsibility for Philips's CRT display industry research for North America. • Senior fund manager covering technology and Internet stocks: Frankfurt. • MS in Engineering from University of Michigan; MS in Engineering from Ecole Centrale Paris; MBA with finance concentration from University of Michigan Business School. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Morgan Stanley Capital International (MSCI) World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Communications Funds category consists of funds whose portfolios concentrate on telecommunications and media companies of various kinds. Most invest in some combination of cable television, wireless-communications and communications-equipment firms as well as traditional phone companies. A few favor entertainment firms, mainly broadcasters, film studios, publishers and online service providers. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Performance Summary December 31, 2012 (Unaudited) Average Annual Total Returns as of 12/31/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 17.10% 12.12% -1.73% 6.57% Class B 16.10% 11.27% -2.37% 5.76% Class C 16.17% 11.26% -2.47% 5.70% MSCI World Index† 15.83% 6.93% -1.18% 7.51% MSCI World Telecom Services Index†† 6.39% 5.71% -1.81% 6.84% Adjusted for the Maximum Sales Charge Class A (max 5.75% load) 10.37% 9.93% -2.88% 5.94% Class B (max 4.00% CDSC) 13.10% 10.73% -2.55% 5.76% Class C (max 1.00% CDSC) 16.17% 11.26% -2.47% 5.70% MSCI World Index† 15.83% 6.93% -1.18% 7.51% MSCI World Telecom Services Index†† 6.39% 5.71% -1.81% 6.84% No Sales Charges Institutional Class 17.30% 12.37% -1.50% 6.86% MSCI World Index† 15.83% 6.93% -1.18% 7.51% MSCI World Telecom Services Index†† 6.39% 5.71% -1.81% 6.84% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated May 1, 2012 are 1.78%, 2.76%, 2.63% and 1.40% for Class A, Class B, Class C and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended December 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. †† MSCI World Telecom Services Index is an unmanaged index that tracks telecom securities from around the world. The index is calculated using closing local market prices and translates into U.S. dollars using the London close foreign exchange rates. Net Asset Value and Distribution Information Class A Class B Class C Institutional Class Net Asset Value: 12/31/12 $ 12/31/11 $ Distribution Information Twelve Months as of 12/31/12: Income Dividends $ Morningstar Rankings — Communications Funds Category as of 12/31/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 21 of 44 47 3-Year 14 of 44 30 5-Year 19 of 36 51 10-Year 17 of 27 61 Class B 1-Year 26 of 44 58 3-Year 16 of 44 35 5-Year 21 of 36 57 10-Year 19 of 27 69 Class C 1-Year 25 of 44 56 3-Year 17 of 44 37 5-Year 22 of 36 60 10-Year 20 of 27 73 Institutional Class 1-Year 20 of 44 44 3-Year 13 of 44 28 5-Year 18 of 36 49 10-Year 16 of 27 58 Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of December 31, 2012 Shares Value ($) Common Stocks 93.8% Communications Equipment 5.0% Cisco Systems, Inc. QUALCOMM, Inc. Spirent Communications PLC Telefonaktiebolaget LM Ericsson "B" Computers & Peripherals 1.0% Apple, Inc. Media 17.1% Comcast Corp. "A" Kabel Deutschland Holding AG Liberty Global, Inc. "A"* Time Warner Cable, Inc. National Carriers 47.1% AT&T, Inc. BCE, Inc. (a) Belgacom SA BT Group PLC CenturyLink, Inc. Deutsche Telekom AG (Registered) Singapore Telecommunications Ltd. Swisscom AG (Registered) (a) TDC AS Telecom Italia SpA (RSP) Telefonica SA Telenor ASA Verizon Communications, Inc. Semiconductors 1.7% ARM Holdings PLC Wireless Services 21.9% America Movil SAB de CV "L" (ADR) Crown Castle International Corp.* MetroPCS Communications, Inc.* Millicom International Cellular SA (SDR) SBA Communications Corp. "A"* SOFTBANK Corp. Sprint Nextel Corp.* Vodafone Group PLC Total Common Stocks (Cost $105,428,093) Securities Lending Collateral 5.1% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $5,681,228) Cash Equivalents 2.6% Central Cash Management Fund, 0.15% (b) (Cost $2,912,565) % of Net Assets Value ($) Total Investment Portfolio (Cost $114,021,886)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $114,021,886. At December 31, 2012, net unrealized depreciation for all securities based on tax cost was $427,887. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,332,211 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $4,760,098. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2012 amounted to $5,423,529, which is 4.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt RSP: Risparmio (Convertible Savings Shares) SDR: Swedish Depositary Receipt At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) NASDAQ 100 E-Mini Index USD 3/15/2013 40 S&P 500 E-Mini Index USD 3/15/2013 55 Total unrealized appreciation Currency Abbreviation USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks Communications Equipment $ $ $
